UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 15, 2012 WIN GLOBAL MARKETS, INC. (Exact Name of Registrant as Specified in Charter) NEVADA 000-51255 98-0374121 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 55 Igal Alon Street, Tel-Aviv, Israel (Address of Principal Executive Offices) (Zip Code) (972)-73-755-4500 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On October 15, 2012, the registrant's board of directors received notice of the resignation of Haim Tabak from his position as Chief Operating Officer of the registrant, effective on such date. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WIN GLOBAL MARKETS, INC. (registrant) By: /s/Shimon Citron Shimon Citron Chief Executive Officer Date: October 18, 2012
